IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 13, 2008
                                     No. 06-40750
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

PEDRO FUENTES-DIAZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:05-CR-9-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Pedro Fuentes-Diaz appeals from his conviction of conspiracy to possess
marijuana with intent to distribute. He contends that his 75-month sentence
was unreasonable.
       Fuentes-Diaz was sentenced within the applicable guideline sentencing
range, and his sentence is presumptively reasonable. See United States v.
Alonzo, 435 F.3d 441, 445 (5th Cir. 2006). Fuentes-Diaz presented no argument
in the district court in mitigation of sentence. Moreover, the district court

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-40750

adequately explained its reasoning for the sentence it imposed. See Rita v.
United States, 127 S. Ct. 2456, 2468 (2007). Fuentes-Diaz has not rebutted the
presumption of reasonableness applicable to his within-guidelines sentence, and
the district court did not abuse its discretion in imposing Fuentes-Diaz’s
sentence. See Gall v. United States, 128 S. Ct. 586, 597 (2007).
      AFFIRMED.




                                       2